DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Response to Amendment
Applicant has submitted amendments to the claims on 12/17/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the static compliance". There is insufficient antecedent basis for this limitation in the claim. As a service to the Applicant, the Examiner has taken the static compliance to mean the same as claimed in claims 1 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meile et al (US PUB. 20190234908, herein Meile) in view of Perez Acal et al (US PUB. 20170169575, herein Perez).

Regarding claim 1, Miele teaches A method of designing a manufactured part, the method comprising: 
performing frequency analysis on a computer-generated design of the manufactured part and calculating mode shapes at natural frequencies of the computer-generated design (0015 lines 6-11, “oscillation response of the object are calculated (numerically)…determine individual frequencies or frequency bands, which in turn respectively or in combination are characteristic of a specific manufacturing parameter (e.g. material density, size, shape, stiffness, etc.)”, 0017 lines 1-4, 0031 lines 1-4, 0069 “by means of calculating a virtual body oscillation generated in the object on account of the exciting in a simulated manner”, 0091 Specific oscillation response and their corresponding frequencies are calculated based on the shape of the part. This calculation determines the mode shape. As shown in 0031 ; [at a plurality of discrete points on the design]; 
calculating a static compliance [at each of the plurality of points] on the computer- generated design, the static compliance is calculated [for each of the points] using the mode shapes (0031- 0042, 0015 lines 6-11, 0091 The calculation to determine the oscillation response and the frequency is the mode shape. This calculation of the frequency is used in order to determine the parameters in 0031-0042.) for the [point] at the different natural frequencies (0017, 0108 “The reference spectrum 32 (reference frequency atlas or desired frequency spectrum) indicates the frequencies or frequency bands for which the additively manufactured object to be tested should have a resonance or correspondingly magnified frequency response”, static compliance at different natural frequencies are found ); 
the computer generated design is exposed to a predetermined non-dynamic load (0015 lines 6-9, “oscillation response of the object are calculated (numerically)…determine individual frequencies”, 0031- 0042, 0091 The computer design is exposed to an individual frequency which is a non-dynamic load.)
While Miele does teach calculating mode shapes at natural frequencies of the computer-generated design and calculating a static compliance as shown above, Miele does not teach calculating mode shapes at natural frequencies of the computer-generated design at a plurality of discrete points on the design, calculating a static compliance at each of the plurality of points, and generating a total compliance map of the computer-generated design comprising the static compliance at the plurality of points, the total compliance map comprising an expected displacement at the plurality of points
Perez Acal does teach calculating mode shapes at natural frequencies of the computer-generated design (taught by Miele as shown above) at a plurality of discrete points (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-
calculating a static compliance (taught by Miele as shown above) at each of the plurality of points (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-plane displacement for each modal frequency, around each point of interest/region of interest).”, the points of interest are where the calculations of the effect of the frequency occurs.)
generating a total compliance map of the computer-generated design comprising the static compliance at the plurality of points, the total compliance map comprising an expected displacement at the plurality of points (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-plane displacement for each modal frequency, around each point of interest/region of interest). The result of the 3D modal analysis is outputted as vibrational data.” The displacement vector is the mapping of the displacement due to the exposure to the oscillations and their corresponding vibrations. The displacement vector therefore corresponds to the total compliance map. A total compliance of the part at each of the interested points are found at each of the natural frequencies.) [when the computer-generated design is exposed to a predetermined non-dynamic load]; and 
outputting the total compliance map (0087 lines 10-11 “The result of the 3D modal analysis is outputted as vibrational data”).
It would have been obvious to one of ordinary skill in the art to have modified Meile et al’s means of oscillation analysis of a additively manufactured part with the mapping of displacement as a result of oscillation of a part teachings of Perez et al because both references are directed towards determining vibration characteristics of items and because the teachings of Perez Acal would allow for “evaluat[ing] vibrational data” in order to determine the stability of the manufactured part. (0079).

A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing circuit of a computing device, cause the processing circuit to perform operations comprising: 
performing frequency analysis on a computer-generated design of a manufactured part and calculating mode shapes at natural frequencies of the computer-generated design (0015 lines 6-11, “oscillation response of the object are calculated (numerically)…determine individual frequencies or frequency bands, which in turn respectively or in combination are characteristic of a specific manufacturing parameter (e.g. material density, size, shape, stiffness, etc.)”, 0017 lines 1-4, 0031 lines 1-4, 0069 “by means of calculating a virtual body oscillation generated in the object on account of the exciting in a simulated manner”, 0091 Specific oscillation response and their corresponding frequencies are calculated based on the shape of the part. This calculation determines the mode shape. As shown in 0031 those frequencies are natural frequencies in order to find the structural integrity of the part. 0017 explains these analysis are done on a computer generated design.) [at a plurality of discrete points on the design]; 
calculating a static compliance [at each of the plurality of points] on the computer- generated design, [for each of the points] the static compliance is calculated using each of the mode shapes (0031- 0042, 0015 lines 6-11, 0091 The calculation to determine the oscillation response and the frequency is the mode shape. This calculation of the frequency is used in order to determine the parameters in 0031-0042.) for that [point] at the different natural frequencies (0017, 0108 “The reference spectrum 32 (reference frequency atlas or desired frequency spectrum) indicates the frequencies or frequency bands for which the additively manufactured object to be tested should have a resonance or correspondingly magnified frequency response”, static compliance at different natural frequencies are found ); 
when the computer- generated design is exposed to a predetermined non-dynamic load (0015 lines 6-9, “oscillation response of the object are calculated 
While Miele teaches calculating mode shapes at natural frequencies of the computer-generated design and calculating a static compliance as shown above, Miele does not teach calculating mode shapes at natural frequencies of the computer-generated design at a plurality of discrete points on the design, calculating a static compliance at each of the plurality of points, and generating a total compliance map of the computer-generated part comprising the static compliance at each of the plurality of points, the total compliance map comprising an expected displacement at each of the plurality of points.
Perez Acal teaches calculating mode shapes at natural frequencies of the computer-generated design (taught by Miele as shown above) at a plurality of discrete points on the design (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-plane displacement for each modal frequency, around each point of interest/region of interest).”, the points of interest are where the calculations of the effect of the frequency occurs.)
calculating a static compliance (taught by Miele as shown above) at each of the plurality of points (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-plane displacement for each modal frequency, around each point of interest/region of interest).”, the points of interest are where the calculations of the effect of the frequency occurs.)
and generating a total compliance map of the computer-generated part comprising the static compliance at each of the plurality of points, the total compliance map comprising an expected displacement at each of the plurality of points (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-plane displacement for each modal frequency, around each point of interest/region of interest). The result of the 3D modal analysis is outputted as vibrational data.” The displacement vector is the mapping of the  [when the computer- generated design is exposed to a predetermined non-dynamic load].
It would have been obvious to one of ordinary skill in the art to have modified Meile et al’s means of oscillation analysis of a additively manufactured part with the mapping of displacement as a result of oscillation of a part teachings of Perez et al because both references are directed towards determining vibration characteristics of items and because the teachings of Perez Acal would allow for “evaluat[ing] vibrational data” in order to determine the stability of the manufactured part. (0079).

Regarding claim 18, Meile and Perez teach the computer-readable storage medium of claim 17. 
Perez further teaches further comprising the processing circuit outputting the total compliance map (0087 lines 10-11 “The result of the 3D modal analysis is outputted as vibrational data”, The device that calculated and outputs the modal analysis is the processing circuit).

	Regarding claim 21, Meile and Perez teach the method of claim 1, 
Meile further teaches wherein calculating the mode shapes at the natural frequencies of the computer-generated design comprises calculating the mode shapes at the natural frequency (0015 lines 6-11, “oscillation response of the object are calculated (numerically)…determine individual frequencies or frequency bands, which in turn respectively or in combination are characteristic of a specific manufacturing parameter (e.g. material density, size, shape, stiffness, etc.)”, 0017 lines 1-4, 0031 lines 1-4, Specific oscillation response and their corresponding frequencies are calculated based on the shape of the part. This calculation and at a plurality of higher frequencies that are multiples of the natural frequency (0091 “excitation can be carried out for example by means of a harmonic excitation. In this case, the desired oscillation spectrum is detected in individual frequency steps. A harmonic, sinusoidal signal is preferably applied. A phase offset and/or a signal amplification (e.g. resonant oscillation) are/is determined on the basis of sensor signals obtained.” 0031 shows the natural frequencies. Harmonics are known in the art to be integer multiples of a natural frequency)

Regarding claim 22, Meile and Perez teach The method of claim 1.
Meile further teaches further comprising performing the frequency analysis at a predetermined number of the natural frequencies and calculating the static compliance at the plurality of points using each of the natural frequencies (0091 “excitation can be carried out for example by means of a harmonic excitation. In this case, the desired oscillation spectrum is detected in individual frequency steps. A harmonic, sinusoidal signal is preferably applied. A phase offset and/or a signal amplification (e.g. resonant oscillation) are/is determined on the basis of sensor signals obtained.”, 0031- 0042, 0015 lines 6-11, The desired frequency steps are the predetermined number of natural frequencies where static compliance is measured.)

Claim 2-5, 8-10, 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meile et al (US PUB. 20190234908 herein Meile) in view of Perez Acal et al (US PUB. 20170169575 herein Perez) in further view of Kernan et al (US PUB. 20190375014 herein Kernan).

the method of claim 1.
Meile et al further teaches further comprising: determining that the expected displacement at one or more of the plurality of points exceeds an allowable amount (0019 lines 4-8 “object state may provide information about the manufacturing quality of the object, i.e. whether the measured object has been manufactured within the scope of set tolerances, for example, or at least one object parameter exceeds the tolerance range.” 0032-0042, 0032 to 0042 mention object states that are measured. 0019 explains when the object state exceeds a tolerance range it is understood that the part’s manufactured quality in its current design is lacking.); 
However, the teachings of Meile et al and Perez et al does not teach and modifying the computer-generated design by adding material that forms one or more structural supports.
Kernan et al does teach and modifying the computer-generated design by adding material that forms one or more structural supports (0204 lines 7-9, “computing device 364 may identify a technique for manufacturing the support structure 313 based on factors such as the object 312 being manufactured, the materials being used to manufacture the object 312, and user input.” Factors such as the object being manufactured and materials used to manufacture the object are understood to effect the displacement capability of the part being manufactured. Further it is understood that Meile shows a method of determining that an object is lacking in its capability to withstand oscillation due to its geometric design or/and the material used in the manufacturing since these factors are known to cause issues with an object’s integrity. Therefore the combination teaches a means of detecting issues of manufacturing and then further realizing a means of manufacturing support structures in order to better manufacture the part.)
It would have been obvious to one of ordinary skill in the art to have modified Meile et al’s means of oscillation analysis of a additively manufactured part and the mapping of displacement as a result of oscillation of a part teachings of Perez et al with the adding of 

Regarding claim 3, Meile et al, Perez et al and Kernan et al teaches the method of claim 2.
Kernan et al further teaches further comprising using the modified computer-generated design and manufacturing an actual part made from a material (0204 lines 7-11 “computing device 364 may identify a technique for manufacturing the support structure 313 based on factors such as the object 312 being manufactured, the materials being used to manufacture the object”).

Regarding claim 4, Meile et al, Perez et al and Kernan et al teaches the method of claim 3. 
Kernan et al further teaches further comprising removing the material that forms the one or more structural supports while manufacturing the actual part (0293 lines 1-3)

Regarding claim 5, Meile et al, Perez et al and Kernan et al teaches the method of claim 3. 
Meile et al further teaches further comprising manufacturing the actual part with an additive manufacturing process (0063 lines 1-4).

Regarding claim 8, Meile et al, Perez et al and Kernan et al teaches the method of claim 3.
Kernan et al further teaches further comprising: 
manufacturing the actual part with the material that forms one or more structural supports with an additive manufacturing process (0204 lines 7-11 “computing device 364 
reducing a roughness of a surface of the actual part while the material is integrated into the actual part (fig. 2, 0139 lines “for surface finishing, e.g., by sanding or otherwise smoothing away striations”, 0171 lines “removable or breakaway support structures that can be removed after sintering.”, As shown in figure 2, the sanding process happens before sintering the object. 0171 explains the support structures are removed after the sinter step. Therefore sanding happens while support structure is in the material is integrated into the part.); 
and removing the material that forms the one or more structural supports after reducing the surface roughness of the actual part (fig. 2, 0139 lines “for surface finishing, e.g., by sanding or otherwise smoothing away striations”, 0171 lines “removable or breakaway support structures that can be removed after sintering.”, As shown in figure 2, the sanding process happens before sintering the object. 0171 explains the support structures are removed after the sinter step. Therefore the support material is removed after the sanding step.);

Regarding claim 9, Miele teaches a method of designing a manufactured part, the method comprising: 
calculating mode shapes at natural frequencies of a computer-generated design of the manufactured part at [multiple discrete points] on the computer-generated design (0015 lines 6-11, “oscillation response of the object are calculated (numerically)…determine individual frequencies or frequency bands, which in turn respectively or in combination are characteristic of a specific manufacturing parameter (e.g. material density, size, shape, stiffness, etc.)”, 0017 lines 1-4, 0031 lines 1-4, 0069 “by means of calculating a virtual body oscillation generated in the object on account of the exciting in a simulated manner” Specific oscillation response and their corresponding frequencies are calculated based on the shape of the part. This calculation determines the mode shape. As shown in 0031 those frequencies are ; 
for each of the [points] the static compliance is calculated using the modes shapes (0031- 0042, 0015 lines 6-11, 0091 The calculation to determine the oscillation response and the frequency is the mode shape. This calculation of the frequency is used in order to determine the parameters in 0031-0042.) at the different natural frequencies for the [point] (0017, 0108 “The reference spectrum 32 (reference frequency atlas or desired frequency spectrum) indicates the frequencies or frequency bands for which the additively manufactured object to be tested should have a resonance or correspondingly magnified frequency response”, static compliance at different natural frequencies are found )
when the computer-generated design is exposed to a predetermined non-dynamic load (0015 lines 6-9, “oscillation response of the object are calculated (numerically)…determine individual frequencies”, 0031- 0042, 0091 The computer design is exposed to an individual frequency which is a non-dynamic load.)
While Miele teaches mode shapes, calculating mode shapes at natural frequencies of a computer-generated design of the manufactured part, and static compliance, Miele does not teach calculating mode shapes at natural frequencies of a computer-generated design of the manufactured part at multiple discrete points, calculating a total static compliance of the points on the computer-generated design using the mode shapes, for each of the points the static compliance is calculated, the total static compliance comprises an expected displacement throughout the computer-generated design, and identifying one or more areas of the computer-generated design for additional material for structural support responsive to the total static compliance.
Perez teaches calculating mode shapes at natural frequencies of a computer-generated design of the manufactured part (taught by Miele as shown above) at multiple discrete points (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in 
calculating a total static compliance of the points on the computer-generated design using the mode shapes (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-plane displacement for each modal frequency, around each point of interest/region of interest). The result of the 3D modal analysis is outputted as vibrational data.” The displacement vector is the mapping of the displacement due to the exposure to the oscillations and their corresponding vibrations. The displacement vector therefore corresponds to the total compliance map. A total compliance of the part at each of the interested points are found at each of the natural frequencies.)
for each of the points (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-plane displacement for each modal frequency, around each point of interest/region of interest).”, the points of interest are where the calculations of the effect of the frequency occurs.) the static compliance is calculated (static compliance calculation taught by Miele as shown above)
the total static compliance comprises an expected displacement throughout the computer-generated design (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-plane displacement for each modal frequency, around each point of interest/region of interest). The result of the 3D modal analysis is outputted as vibrational data.” The displacement vector is the mapping of the displacement due to the exposure to the oscillations and their corresponding vibrations. The displacement vector therefore corresponds to the total compliance map. A total compliance of the part at each of the interested points are found at each of the natural frequencies.) [when the computer-generated design is exposed to a predetermined non-dynamic load]; 

Miele and Perez Acal do not teach and identifying one or more areas of the computer-generated design for additional material for structural support responsive to the total static compliance.
Kernan et al does teach and identifying one or more areas of the computer-generated design for additional material for structural support responsive to the total static compliance (0204 lines 7-9, “computing device 364 may identify a technique for manufacturing the support structure 313 based on factors such as the object 312 being manufactured, the materials being used to manufacture the object 312, and user input.” Factors such as the object being manufactured and materials used to manufacture the object are understood to effect the displacement capability of the part being manufactured. Further it is understood that Meile shows a method of determining that an object is lacking in its capability to withstand oscillation due to its geometric design or/and the material used in the manufacturing since these factors are known to cause issues with an object’s integrity. Therefore the combination teaches a means of detecting issues of manufacturing and then further realizing a means of manufacturing support structures in order to better manufacture the part.)
It would have been obvious to one of ordinary skill in the art to have modified Meile et al’s means of oscillation analysis of a additively manufactured part and the mapping of displacement as a result of oscillation of a part teachings of Perez Acal with the adding of structural support by Kernan et al because “support structures are commonly used in additive fabrication processes to permit fabrication of a greater range of object geometries.” (0271).

Regarding claim 10, Meile, Perez and Kernan teach the method of claim 9.
Perez further teaches further comprising: 
generating a total compliance map of the computer generated design comprising the total static compliance at the points on the design (0087 lines 7-11, “a 3D displacement vector is reconstructed (step S58, in plane/out-of-plane displacement for each modal frequency, around each point of interest/region of interest). The result of the 3D modal analysis is outputted as vibrational data.” The displacement vector is the mapping of the displacement due to the exposure to the oscillations and their corresponding vibrations. The displacement vector therefore corresponds to the total compliance map.); and 
outputting the total compliance map (0087 lines 10-11 “The result of the 3D modal analysis is outputted as vibrational data”).

Regarding claim 12, Meile, Perez and Kernan teach the method of claim 9.
Meile et al further teaches further comprising: determining that the expected displacement exceeds an allowable amount at the one or more areas on the computer generated design (0019 lines 4-8 “object state may provide information about the manufacturing quality of the object, i.e. whether the measured object has been manufactured within the scope of set tolerances, for example, or at least one object parameter exceeds the tolerance range.” 0032-0042, 0032 to 0042 mention object states that are measured. 0019 explains when the object state exceeds a tolerance range it is understood that the part’s manufactured quality in its current design is lacking); 
Kernan further teaches and modifying the computer-generated design by adding material for one or more structural supports at the one or more areas (0204 lines 7-9, “computing device 364 may identify a technique for manufacturing the support structure 313 based on factors such as the object 312 being manufactured, the materials being used to 

Regarding claim 13, Meile, Perez and Kernan teach the method of claim 9. 
Kernan further teaches further comprising manufacturing an actual part from a material using the computer-generated design (0204 lines 7-11 “computing device 364 may identify a technique for manufacturing the support structure 313 based on factors such as the object 312 being manufactured, the materials being used to manufacture the object”).

Regarding claim 14, Meile, Perez and Kernan teach the method of claim 12.
Meile teaches manufacturing an actual part from a material using the computer-generated design (0063 lines 1-4, additive manufacturing is computer generated designs as known in the art).
Kernan et al further teaches further comprising: 
manufacturing an actual part from a material using the computer-generated design (taught by Meile as shown above) and including the material that forms the one or more structural supports (0204 lines 7-11 “computing device 364 may identify a technique for manufacturing the support structure 313 based on factors such as the object 312 being manufactured, the materials being used to manufacture the object” The computer dictates how support material is manufactured and is therefore computer generated design.); 
performing a surfacing process on the actual part while the part includes the material that forms the one or more structural supports (fig. 2, 0139 lines “for surface finishing, e.g., by sanding or otherwise smoothing away striations”, 0171 lines “removable or breakaway support structures that can be removed after sintering.”, As shown in figure 2, the sanding process happens before sintering the object. 0171 explains the support structures are removed after the sinter step. Therefore sanding happens while support structure is in the material is integrated into the part.); and 
removing the material that forms the one or more structural supports after performing the surfacing process (fig. 2, 0139 lines “for surface finishing, e.g., by sanding or otherwise smoothing away striations”, 0171 lines “removable or breakaway support structures that can be removed after sintering.”, As shown in figure 2, the sanding process happens before sintering the object. 0171 explains the support structures are removed after the sinter step. Therefore the support material is removed after the sanding step.);

Regarding claim 15, Meile, Perez and Kernan teach the method of claim 14.
Meile et al further teaches further comprising manufacturing the actual part using an additive manufacturing process (0063 lines 1-4).

Regarding claim 16, Meile, Perez and Kernan teach the method of claim 9.
Meile et al teaches wherein [identifying the one or more of the areas of the computer- generated design for the additional material for structural support] responsive to the total static compliance comprises determining that the one or more areas have a total static compliance value above a predetermined threshold (0019 lines 4-8 “object state may provide information about the manufacturing quality of the object, i.e. whether the measured object has been manufactured within the scope of set tolerances, for example, or at least one object parameter exceeds the tolerance range.” 0032-0042, 0032 to 0042 mention 
Kernan et al teaches identifying the one or more of the areas of the computer- generated design for the additional material for structural support (0204 lines 7-9, “computing device 364 may identify a technique for manufacturing the support structure 313 based on factors such as the object 312 being manufactured, the materials being used to manufacture the object 312, and user input.” Factors such as the object being manufactured and materials used to manufacture the object are understood to effect the displacement capability of the part being manufactured. Further it is understood that Meile shows a method of determining that an object is lacking in its capability to withstand oscillation due to its geometric design or/and the material used in the manufacturing since these factors are known to cause issues with an object’s integrity. Therefore the combination teaches a means of detecting issues of manufacturing and then further realizing a means of manufacturing support structures in order to better manufacture the part.)

Regarding claim 19, Meile and Perez teach the computer-readable storage medium of claim 17.
Meile et al further teaches wherein the processing circuit is further configured to: 
determine that the expected displacement at one or more of the plurality of points exceeds an allowable amount (0019 lines 4-8 “object state may provide information about the manufacturing quality of the object, i.e. whether the measured object has been manufactured within the scope of set tolerances, for example, or at least one object parameter exceeds the tolerance range.” 0032-0042, 0032 to 0042 mention object states that are measured. 0019 explains when the object state exceeds a tolerance range it is understood that the part’s manufactured quality in its current design is lacking); 

Kernan does teach and modify the computer-generated design by adding material forming one or more structural supports (0204 lines 7-9, “computing device 364 may identify a technique for manufacturing the support structure 313 based on factors such as the object 312 being manufactured, the materials being used to manufacture the object 312, and user input.” Factors such as the object being manufactured and materials used to manufacture the object are understood to effect the displacement capability of the part being manufactured. Further it is understood that Meile shows a method of determining that an object is lacking in its capability to withstand oscillation due to its geometric design or/and the material used in the manufacturing since these factors are known to cause issues with an object’s integrity. Therefore the combination teaches a means of detecting issues of manufacturing and then further realizing a means of manufacturing support structures in order to better manufacture the part.)
It would have been obvious to one of ordinary skill in the art to have modified Meile et al’s means of oscillation analysis of a additively manufactured part and the mapping of displacement as a result of oscillation of a part teachings of Perez et al with the adding of structural support by Kernan et al because “support structures are commonly used in additive fabrication processes to permit fabrication of a greater range of object geometries.” (0271)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meile et al (US PUB. 20190234908 herein Meile) in view of Perez Acal et al (US PUB. 20170169575 herein Perez) in further view of Kernan et al (US PUB. 20190375014 herein Kernan) in further view of Sakawaki et al (US PUB. 20190170151 herein Sakawaki) in further view of Kranjc et al (Journal of Sound and Vibration, The Mass Normalization Of The Displacement And Strain Mode 

Regarding claim 11, Meile, Perez and Kernan teach the method of claim 9.
Meile et al further teaches natural frequencies (0015 lines 6-11, “oscillation response of the object are calculated (numerically)…determine individual frequencies or frequency bands)
However, the combination of Meile, Perez, and Kernan do not teach further comprising using a mass normalized mode shape displacement for the natural frequencies and calculating the total static compliance
Sakawaki et al further comprising using a [mass normalized mode shape] displacement for the natural frequencies and calculating the total static compliance (0123 lines 1-10 “pseudo dynamic compliance… calculated by dividing an output (.delta.) of a radial displacement sensor (31) by the excitation force instruction value… Specifically, the radial control unit (41) divides the component of frequency .OMEGA. contained in the displacement (.delta.) in the X direction by the component of frequency .OMEGA. contained in the excitation force instruction value (Fe*) to obtain G'.sub.11(.OMEGA.)” Pseudo dynamic compliance corresponds with static compliance. The displacement is divided by the 
The formulas presented are equivalent because they both calculated a non-dynamic compliance by dividing the displacement by a frequency value. In the denominator of the claimed equation, the frequency is multiplied by 2*pi which is known to one of ordinary skill in the art to be a way to convert frequency to radians.)
It would have been obvious to one of ordinary skill in the art to have modified Meile et al’s means of oscillation analysis of a additively manufactured part, oscillation response mapping teachings of Perez and the adding of structural support by Kernan et al with the pseudo dynamic compliance of Sakawaki et al because Sakawaki et al teaches a system that is 
However, the combination of Meile, Perez, Kernan and Sakawaki does not explicitly teach mass normalized mode shape. 
Kranjc et al does teach mass normalized mode shape (Introduction “In a modal analysis the displacement mode shapes (eigenvectors) are usually subjected to a scaling procedure, referred to as mass-normalization” Meile teaches the mode shape as shown above. By scaling the mode shape this would allow for determining the mass normalized mode shape. In fact it is taught in the introduction that in order to calculate matrix features such as stiffness (which is a feature Meile determines), mass normalized mode shape must be determined.)
It would have been obvious to one of ordinary skill in the art to have modified Meile et al’s means of oscillation analysis of a additively manufactured part, oscillation response mapping teachings of Perez and the adding of structural support by Kernan et al and the pseudo dynamic compliance of Sakawaki et al with the calculation of the mass normalized mode shape of Kranjc et al because “When the displacement mode shapes of a dynamical system are not scaled in this manner they cannot be used for the calculation of the mass and stiffness matrices” (Introduction).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowable because the prior art does not anticipate or make obvious the equation in claim 6. Specifically, dividing the mass normalized mode shape displacement at the point by the natural frequency multiplied by 2*pi and then squaring this result and afterwards 

Relevant Prior Art 
Zhou et al (US PUB. 20150278414) has been deemed relevant prior art since it is directed towards modal analysis to determine weak spots in an object.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 9 that Miele does not teach calculating a static compliance at a plurality of discrete points on a computer generated design as claimed in claim 1 and 17. However, Perez, which has been combined with Miele under an obvious before the effective filing date of the instant application combination, teaches a means for understanding the effect of each modal frequency around each point of interest/region of interest (Perez, 0087). Therefore, the obvious combination of Miele and Perez teaches a means for calculating a static compliance on a computer generated design (Miele, 0031-0042, 0015, 0091) at a plurality of points (Perez, 0087). 
Applicant argues on page 10 that Miele and Perez do not teach the total compliance map which comprises the static compliance that is calculated for each of the points on the design using the different natural frequencies. However, under broadest reasonable interpretation, the total compliance map does not comprise each of the calculated static compliance for each of the different frequencies under one map. Rather, the broadest reasonable interpretation is that the total compliance map is the static compliance of all the points under each natural frequency. That is, the first total static compliance is understood as being the static compliance of the points under a first frequency, a second total static 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meile et al (US PUB. 20190234908 herein Meile) in view of Perez Acal et al (US PUB. 20170169575 herein Perez) in further view of Kernan et al (US PUB. 20190375014 herein Kernan).
Claim 9 has been amended in a similar manner as claim 1 and 17. Miele in combination with Perez and Kernan is used to teach claim 9. 
 As a service to the Applicant, Examiner suggests possibly claiming the definition of the total static compliance in accordance to paragraphs 0054-0056 of the instant specification. This may overcome the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116